Citation Nr: 0207976	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  94-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
the low back, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to November 1973.  This case is before the Board on 
appeal from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 1996, 
the Board remanded this issue for additional development.


FINDING OF FACT

Spondylolisthesis of the low back is manifested by pain with 
some symptoms of sciatic nerve irritation, no more than 
moderate limitation of motion of the lumbar spine, and no 
ankylosis, vertebral fracture, bony fixation, muscle spasm, 
absent ankle jerks, or symptoms of severe or pronounced 
intervertebral disc syndrome.   


CONCLUSION OF LAW

A rating in excess of 20 percent for spondylolisthesis of the 
low back is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5292, 5293, and 
5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 
and implementing regulations redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminates the concept of a well-grounded claim. 
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that here VA has fully 
complied with the mandates of the VCAA and implementing 
regulations.  The file contains the veteran's service 
records, VA and private records of postservice treatment, and 
the reports of VA examinations in November 1998 and June 
2001.  There is no indication that there is any relevant 
evidence outstanding.  The veteran was provided copies of 
rating decisions explaining why the claim for an increased 
rating for spondylolisthesis of the low back was denied.  
Furthermore, through the December 1993 statement of the case 
(SOC), the numerous supplemental statements of the case 
(SSOC), and a February 2001 letter regarding the VCAA, the 
veteran has been advised of the criteria for higher ratings 
for his disorder, what type of evidence was needed to 
substantiate his claim, and what evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Factual background

In service the veteran was seen for back complaints and was 
eventually given a Physical Disability Discharge on account 
of spondylolisthesis at the L5 level.  VA examination in 
March 1974 showed first degree spondylolisthesis L5-S1.  A 
November 1974 rating decision granted service connection for 
spondylolisthesis, rated 10 percent disabling.  Following VA 
examination in May 1992 with X-rays showing Grade I to II 
spondylolisthesis at L5-S1, the RO increased the rating for 
the spondylolisthesis to 20 percent. 

On VA examination in December 1993, the impression included: 
lumbar lordosis; L3-4 minimal diffuse posterior annular 
bulging with significant neural foraminal narrowing 
demonstrated; L4-5 mild diffuse posterior annular bulging 
with no definite disc herniation detected and neural foramina 
narrowed inferiorly only; Grade I/II L5-S1 spondylolisthesis 
with bilateral spondylolysis of L5; degenerative arthritis of 
apophyseal joints bilaterally at all three levels; and L5-S1 
disc pseudobulging associated with the spondylolisthesis.

At a January 1994 hearing the veteran testified that he had 
low back pain and  radicular pain running down the right leg.  
He noted that he has been undergoing treatment with a TENS 
unit and that he has had chiropractic treatment.

On VA examination in February 1994, physical examination of 
the lumbar spine revealed mild lordosis with normal bony 
structures and limited flexion and extension.  Soft tissue 
palpation was normal but lateral flexion and bilateral 
bending was limited.  On straight leg raising there was 
little effort made secondary to subjective discomfort.  There 
was a questionable Hoover sign.  Motor strength testing in 
the lower extremities showed minimal apparent effort with 4/5 
strength.  The assessment was that the veteran had chronic 
low back pain and recent increase in subjective disability.  
Objective findings showed that the spondylolisthesis had 
worsened from Grade I to Grade II over the last few years and 
that there is objective narrowing of the lumbosacral foramen 
and some disc protrusion.  On neurological examination, no 
objective findings of radiculopathy could be seen.  

In a September 1996 statement, the veteran's service 
representative took issue with the most recent examination 
for its lack of true neurological testing or findings and the 
absence of findings in degrees on range of motion testing.  
In October 1996, the Board remanded the issue and requested a 
new examination.

On VA examination in November 1998, the veteran reported 
current symptoms including back pain that caused difficulty 
walking any type of distance.  Physical examination revealed 
no hypertrophy and no spasm, some tenderness in the right 
buttock area, and some diffuse lower back tenderness.  Range 
of motion testing revealed flexion to 60 degrees, extension 
to 10 degrees, lateral bending to 20 degrees bilaterally, and 
lateral rotation to 30 degrees bilaterally.  Ankle jerks were 
noted to be 2+/4+.  Motor strength in the lower extremities 
was good and sensation was intact over all dermatomes.  
Electrodiagnostic studies showed a normal study. There was no 
evidence of lumbar radiculopathy.  The diagnosis was Grade 
I/II spondylolisthesis, and spondylolysis, L5.  The physician 
noted that the veteran had a fairly unremarkable back 
examination with good range of motion, normal strength 
testing, normal reflex testing, and intact sensation.  He 
went on to state that the severity of the veteran's condition 
was slight or mild.

Clinical records were associated with the claims file showing 
treatment and osteopathic manipulation with private 
chiropractors from 1987 through 1992 and from 1994 through 
1997.

In an August 1999 statement, the veteran asserted that his 
spondylolisthesis of the low back impaired his ability to 
work.  

In an April 2000 letter, a naturopathic doctor (TY) indicated 
that the veteran's military related injury involved fibrosis 
and chronic spinal segmental dysfuctions with poor vascular 
perfusion.  He stated that treatment of the veteran over the 
years included attempting to reduce fibrosis and establish 
proper joint function and restore normal circulation.  The 
physician noted that the veteran will continue to demonstrate 
degeneration that can be slowed down with daily exercises and 
continued monthly spinal manipulation.  Clinical records of 
treatment were included.

On VA examination in June 2001 the veteran's remote and 
recent history of low back problems was noted.  Since his 
last VA examination in 1998, the veteran reportedly indicated 
that his low back hurt all of the time.  He reported pain in 
the posterior right hip and right buttock, and pain down the 
right leg as far as the lateral right calf.  Tingling or mild 
numbness was also reported.  It was noted that the veteran 
tolerated sitting about an hour, driving about two hours, and 
walking about a mile.  He got flare-ups infrequently, and at 
these times would only be able to walk one to two blocks 
because of pain in the back, the right buttock and the leg.  
Average pain was rated 6/10 and pain during flare-ups, 8-
9/10.  Flare-ups were noted to occur one or more times per 
month.  It was noted that he recently began  a job as a 
research analyst and had worked at that job for about two and 
one-half months with no time lost because of back pain, 
although there was pain with sitting on the job.  Physical 
examination showed that range of motion prior to low back 
pain significantly increasing was to 45 degrees flexion, 15 
degrees extension, 20 degrees (bilaterally) lateral flexion, 
and 85 degrees (bilaterally) rotation.  There was no change 
in low back pain on standing, and the veteran was nontender 
to palpation of the lower thoracic and lumbar spine in the 
midline.  There was no paraspinous muscle spasm, but mild 
paraspinous muscle tenderness near the soft tissues by the 
right sciatic joint and some moderate tenderness to the right 
sciatic notch under the gluteal muscles in the right buttock 
were noted.  Gluteal muscle strength seemed equal and there 
was no numbness to light touch over the back, buttocks, 
thighs, legs, or feet.  The veteran had negative straight leg 
raising in the seated position to full extended knee position 
with full dorsiflexion of both ankles with no symptoms of 
sciatica, and no increased right buttock pain.  Knee jerks 
were 1/1, as were ankle jerks.  Motor strength testing of the 
knees and ankles and feet was equal and with no signs of 
weakness.  The impression was that the veteran has service-
connected spondylolisthesis L5 on sacrum, Grade I or Grade 
II.  He had some symptoms of irritation of what is probably 
the S1 nerve root of the sciatic nerve with right sciatic 
notch tenderness in the buttock and with subjective symptoms 
of tingling and numb feelings on the lateral aspect of the 
right ankle at times for ten years or more.  The impression 
on June 2001 X-rays of the lumbosacral spine was bilateral 
pars defect at L5 with Grade I spondylolisthesis.

Private records dated from September 2000 to July 2001 show 
treatment for symptoms related to the neck, upper back and 
shoulders.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994). 

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The veteran's service-connected spondylolisthesis of the low 
back is currently rated as 20 percent disabling under 38 
C.F.R. § 4.71(a), Codes 5292-5293, for limitation of motion 
of the lumbar spine and intervertebral disc syndrome.  

Under Diagnostic Code 5292, for limitation of motion, slight 
limitation of lumbar motion warrants a 10 percent rating; 
moderate limitation of lumbar motion warrants a 20 percent 
rating; and severe limitation of lumbar motion warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
moderate intervertebral disc syndrome with recurring attacks 
is rated as 20 percent disabling.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent rating.  A 60 percent rating is the 
maximum rating for intervertebral disc syndrome, and is 
warranted when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293. 

The findings on the veteran's last VA examination in June 
2001 demonstrate that he has motion of the lumbar spine, 
prior to increased pain, to 45 degrees flexion, 15 degrees 
extension, 20 degrees (bilaterally) lateral flexion, and 85 
degrees (bilaterally) rotation.  This constitutes no more 
than moderate limitation of motion of the lumbar spine 
warranting the current 20 percent evaluation under Diagnostic 
Code 5292.  An increased rating under this Code requires 
severe limitation of lumbar motion, here not shown.   

While the veteran's spondylolisthesis of the low back is 
manifested by pain with some symptoms of irritation of the 
sciatic nerve, his intervertebral disc syndrome is no more 
than moderate with recurring attacks.  The veteran's symptoms 
do not meet the criteria for severe intervertebral disc 
syndrome.  The medical evidence of record consistently shows 
findings of positive ankle jerks and no muscle spasm.  
Furthermore, although flare-ups were noted "infrequently" 
and "one or more times per month", this does not rise to 
the level of recurring attacks with intermittent relief as is 
necessary for an increased rating under Diagnostic Code 5293.  

Turning to other provisions for rating disability of the low 
back, the Board notes that under Diagnostic Code 5295, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, warrants a 20 
percent rating.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Since the evidence of record does not show muscle spasm, the 
assignment of even a 20 percent evaluation under Diagnostic 
Code 5295 would be questionable.  Moreover, an increased 
rating to 40 percent under this provision is not warranted as 
the veteran does not have listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, or some of the 
above with abnormal mobility on forced motion, 

Disability of the lumbar spine disability can also be rated 
based on other symptoms. 
For example, a higher rating is warranted for unfavorable 
ankylosis of the lumbar spine.  In this case, however, lumbar 
spine ankylosis is neither reported, nor alleged; and a 
rating based on ankylosis is not warranted, even with 
consideration of such factors as functional limitation during 
flare-ups, or with repeated use, or due to pain.  Likewise 
there is no evidence of vertebral fracture or bony fixation.  
Without a showing of any of these symptoms, higher 
evaluations under Diagnostic Codes 5285, 5286, and 5289 are 
not warranted. 

The Board also notes that any evaluation of musculoskeletal 
disability must also include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, including the degree 
of additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  Here, the VA physician performing 
the June 2001 examination noted that flare-ups were 
infrequent and he specified the range of motion before 
increased pain.  As there is no evidence of functional loss 
not already compensated by the current 20 percent rating, an 
increased rating based on impairment of function due to pain 
is not warranted.

After considering all of the symptoms of the veteran's 
spondylolisthesis of the low back, the Board finds that a 
rating higher than the current 20 percent is not warranted 
under any of the schedular criteria. 

Finally, the Board has considered the possibility of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  The 
veteran's spondylolisthesis of the low back, however, does 
not present an exceptional or unusual disability picture that 
would render impractical the regular schedular standards.  
For example, he has not been recently hospitalized for 
treatment of spondylolisthesis of the low back, and marked 
interference with employment due to the spondylolisthesis is 
not shown.


ORDER

A rating in excess of 20 percent for spondylolisthesis of the 
low back is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

